 

REDEMPTION AND DEBT RESTRUCTURING AGREEMENT

 

This Redemption and Debt Restructuring Agreement (the “Agreement”) dated
effective as of December 31, 2013 is made by and between NET TALK.COM, INC., a
Florida corporation with its principal place of business at 1080 NW 163rd Drive,
Miami, Florida, 33169 (the “Company”), and VICIS CAPITAL MASTER FUND, a unit
sub-trust of Vicis Capital Series Master Trust, a unit trust organized and
existing under the laws of the Cayman Islands with a mailing address care of
Vicis Capital, LLC, 445 Park Avenue, Suite 1043, New York, New York 10022 (the
“Lender”).

 

RECITALS

 

A.           The Company and Lender entered into: (i) that certain Securities
Purchase Agreement dated June 30, 2011 by and between the Company and Lender, as
amended by Amendment No. 1 to Securities Purchase Agreement, dated as of August
11, 2011, by and between the Company and Lender (the “June 2011 Purchase
Agreement”), pursuant to which the Company issued to Lender those certain 12.00%
Senior Secured Debentures, having original principal balances as detailed on
Exhibit “A” attached hereto; (as amended, supplemented or restated from time to
time, the “June 2011 Debentures”); (ii) that certain Securities Purchase
Agreement dated September 30, 2011 (the “September 30, 2011 Purchase Agreement”)
pursuant to which the Company issued to Lender those certain 10.00% Senior
Secured Debentures, having original principal balances as detailed on Exhibit
“A” attached hereto (as amended, supplemented or restated from time to time, the
“September 2011 Debentures” and together with the June 2011 Debentures and the
other debt described on Exhibit “A”, the “Existing Debentures”); and (iii) that
certain Third Amended and Restated Security Agreement dated September 30, 2013,
securing all of the Company’s obligations under the Existing Debentures. The
Existing Debentures had a combined original principal balance of $13,716,130.

 

B.           Lender holds (i) 19,995,092 shares of the Company’s common stock,
$0.001 par value (the “Common Stock”), and (ii) all 500 issued and outstanding
shares of the Company’s 12% Series A Convertible Redeemable Preferred Stock, par
value $.001 per share, stated value $10,000 per share (the “Existing Preferred
Stock”); 20,000,000 shares of common stock are issuable upon conversion of the
Existing Preferred Stock;

 

C.           Lender holds those certain warrants to purchase common stock of the
Company as detailed on Exhibit “B” attached hereto (the “Existing Warrants”, and
together with the Existing Debentures and the Existing Preferred Stock, the
“Existing Lender Interests”).

 

NOW, THEREFORE, in consideration of the execution and delivery of this Agreement
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:

 

1

 

 

AGREEMENT

 

1.          Recitals; Definitions.      Each of the statements, representations
and other information contained in the above recitals is expressly incorporated
herein and is represented by the Company to be true and correct. For the
purposes hereof, the following terms, in addition to the terms defined elsewhere
in this Agreement, shall have the following meanings:

 

(a)           “Governmental Authority” has the meaning assigned to that term in
the Amended Note.

 

(b)          “Indebtedness” has the meaning assigned to that term in the Amended
Note.

 

(c)          “Lien” means any mortgage, lien, pledge, charge, security interest
or other encumbrance, or any interest or title of any vendor, lessor, lender or
other secured party to or of the Company or any subsidiary under any conditional
sale or other title retention agreement or any capital lease, upon or with
respect to any property or asset of the Company or any subsidiary thereof.

 

(d)          “Person” has the meaning assigned to that term in the Amended Note.

 

2.          Delivery and Closing. Upon execution and delivery of this Agreement,

 

a)            the Company shall execute and deliver to Lender that certain 6.00%
Secured Promissory Note having an original principal balance of $3,000,000.00
and in the form of Exhibit “C” attached hereto (the “Amended Note”); and

 

b)            Vicis shall transfer and assign to the Company, and the Company
shall accept and redeem from Vicis, all right, title and interest in and to the
Existing Preferred Stock, the Common Stock, and the Existing Warrants, free and
clear of any liens, charges, restrictions or encumbrances of any kind; and

 

c)            Vicis shall transfer and surrender to the Company for cancellation
all right, title and interest in and to the Existing Debentures, free and clear
of any liens, charges, restrictions or encumbrances of any kind.

 

3.          Collateral. The Amended Note shall be secured by a continuing
security interest in certain assets of the Company pursuant to the terms of an
amended and restated security agreement in the form substantially similar to
Exhibit “D” attached hereto (the “Security Agreement” and together with the
Amended Note, this Agreement, and any and all documents executed in connection
therewith, the “Transaction Documents”).

 

4.          Conditions to Effectiveness. This Agreement shall become effective
as of the date first written above (the “Effective Date”) upon the occurrence of
the following conditions:

 

a)            This Agreement and the Security Agreement shall have been executed
by all parties listed on the signature page(s) hereof and thereof and the
Company shall have delivered the original Amended Note to the Lender; and

 

b)            Lender shall have surrendered to the Company the Existing
Preferred Stock, the Existing Debentures, the Existing Warrants, and the Common
Stock for cancellation.

 

2

 

 

5.          Representations and Warranties; Waivers. When the Company executes
this Agreement, and until the Lender is repaid in full, the Company hereby
represents and warrants to the Lender that:

 

a)            Subsidiaries. The Company has no subsidiaries.

 

b)            Organization; Requisite Power. The Company is duly organized,
validly existing and in good standing under the laws of its state of
incorporation. The Company and has all requisite corporate power and authority
(i) to own and lease its properties and assets and to carry on its business as
now conducted and as presently proposed to be conducted; (ii) to execute and
deliver this Agreement and any other Transaction Documents to which it is a
party; and (iii) to carry out the provisions of this Agreement and any other
Transaction Documents to which it is a party.

 

c)            Authorization; Binding Obligation. All corporate action on the
part of the Company necessary for (i) the authorization of this Agreement and
the other Transaction Documents to which it is a party and (ii) the performance
of all obligations of the Company hereunder and thereunder have been taken, and
the Amended Note shall be free from all taxes, Liens and charges with respect to
the issuance thereof. This Agreement and the other Transaction Documents, when
executed and delivered, will be legal, valid and binding obligations of the
Company, enforceable in accordance with their respective terms, subject to
bankruptcy, insolvency, fraudulent conveyance or other similar statutes, rules,
regulations or other laws affecting the enforcement of creditor rights and
remedies generally. The issuance by the Company to the Purchaser of the
Securities is exempt from registration under the Securities Act of 1933, as
amended, and the Company has complied and will comply with all applicable
federal and state securities laws in connection with the offer, issuance and
sale of the Securities hereunder..

 

d)            No Conflicts. The execution, delivery and performance of, and
compliance with, this Agreement and the execution and delivery of the other
Transaction Documents will not, with or without the passage of time or giving of
notice, (i) violate, be in conflict with or constitute a default under (x) any
term of the Company’s articles of incorporation or bylaws or articles of
organization or operating agreement, as applicable, (y) any provision of any
mortgage, indenture, contract, agreement or instrument to which the Company is
party or by which it is bound, or (z) any judgment, decree, order, writ,
injunction, law, statute, rule, regulation or restriction of any Governmental
Authority applicable to the Company; or (ii) result in (y) the creation of any
lien or encumbrance upon any of the properties or assets of the Company, other
than liens or encumbrances created by the Transaction Documents, or (z) the
suspension, revocation, impairment, forfeiture or nonrenewal of any franchise,
permit, license, authorization or approval applicable to the Company, its
business or operations or any of its properties or assets.

 

3

 

 

e)            Indebtedness. The Company has no Indebtedness, except (i) as set
forth on the balance sheet of the Company as of September 30, 2013 filed with
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934, as amended and (ii) trade payables and normal accruals incurred in the
ordinary course of business. Except with respect to the Lender or financing
statements realted to liens disclosed in the Commission Documents, there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company. There are no
outstanding securities or instruments of the Company that contain any redemption
or similar provisions, and there are no contracts, commitments, understandings
or arrangements by which the Company is or may become bound to redeem a security
of the Company.

 

f)         Title to Properties and Assets. The Company has (a) good and
marketable title to its properties and assets (including, without limitation,
the properties and assets reflected on the balance sheet included in the most
recent financial statement(s) of the Company provided to the Lender), free and
clear of all Liens, except for Permitted Liens; and (b) good title to its
leasehold estates, subject to no Liens other than Permitted Liens. For purposes
hereof, “Permitted Lien” means any of the following:

 

i)         liens for taxes, assessments and other governmental charges, if
payment thereof shall not at the time be required to be made, and provided such
reserve as shall be required by generally accepted accounting principles
consistently applied shall have been made therefor;

 

ii)        liens of workmen, materialmen, vendors, suppliers, mechanics,
carriers, warehouseman and landlords or other like liens, incurred in the
ordinary course of business for sums not then due or being contested in good
faith, if an adverse decision in which contest would not materially affect the
business of the Company;

 

iii)       liens securing indebtedness of the Company or any subsidiaries which
is in an aggregate principal amount not exceeding $100,000 and which liens are
subordinate to liens on the same assets held by the Purchaser;

 

iv)        statutory liens of landlords, statutory liens of banks and rights of
set-off, and other liens imposed by law, in each case incurred in the ordinary
course of business (i) for amounts not yet overdue or (ii) for amounts that are
overdue and that are being contested in good faith by appropriate proceedings,
so long as such reserves or other appropriate provisions, if any, as shall be
required by generally accepted accounting principles shall have been made for
any such contested amounts;

 

v)        liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money);

 

vi)        any attachment or judgment lien not constituting an Event of Default
(as defined below);

 

4

 

 

vii)      easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Company or any of its subsidiaries;

 

viii)     any (i) interest or title of a lessor or sublessor under any lease,
including liens relating to Indebtedness identified in Section 8.4(f),
(ii) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to, or (iii) subordination of the interest of the
lessee or sublessee under such lease to any restriction or encumbrance referred
to in the preceding clause (ii), so long as the holder of such restriction or
encumbrance agrees to recognize the rights of such lessee or sublessee under
such lease;

 

ix)        liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

 

x)         any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

 

xi)        liens securing obligations (other than obligations representing debt
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Company and its
subsidiaries;

 

xii)      the replacement, extension or renewal of any lien permitted by this
Section upon or in the same property theretofore subject or the replacement,
extension or renewal (without increase in the amount or change in any direct or
contingent obligor) of the indebtedness secured thereby;

 

xiii)     a customer’s interest in or possession of the Company’s inventory;
provided that such inventory is subject to a valid and binding consignment
agreement having terms that are commercially reasonable; and further provided
that no more than 50% of the Company’s inventory in the aggregate is at any time
subject to consignment; and

 

xiv)       liens disclosed in the Commission Documents.

 

g)           No Claims or Defenses. The Company has no claims, offsets,
counterclaims, or defenses, or alternatively, any such right of defense offset
or counterclaim is hereby expressly waived, with respect to the payment and
performance of the Company’s obligations pursuant to the Existing Lender
Interests or under the Amended Note.

 

5

 

 

h)            Compliance. The Company is not (ii) in violation of any order of
any court, arbitrator or governmental body, or (ii)  in violation of any of the
provisions of its certificate or articles of incorporation, bylaws or other
organizational or charter documents. The business of the Company is presently
being conducted in accordance with all applicable foreign, federal, state and
local governmental laws, rules, regulations and ordinances (including, without
limitation, rules and regulations of each governmental and regulatory agency,
self regulatory organization and Trading Market applicable to the Company),
except such that, individually or in the aggregate, the noncompliance therewith
would not have or reasonably be expect to have a Material Adverse Effect. The
Company has all franchises, permits, licenses, consents and other governmental
or regulatory authorizations and approvals necessary for the conduct of its
business as now being conducted by it unless the failure to possess such
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals, individually or in the aggregate, would not have
or reasonably be expect to have a Material Adverse Effect, and the Company has
not received any written notice of proceedings relating to the revocation or
modification of any of the foregoing. For purposes of this Agreement, “Trading
Market” means the following markets or exchanges on which the Common Stock is
listed or quoted for trading on the date in question: the NYSE Arca, the
American Stock Exchange, the New York Stock Exchange, the Nasdaq Global Select
Market, Nasdaq Global Market, the Nasdaq Capital Market, or any tier of the
over-the-counter (“OTC”) market. As used in this Agreement, “Material Adverse
Effect” means any material adverse effect on the business, properties, assets,
operations, results of operations, or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole, or on the transactions
contemplated hereby or by the agreements and instruments to be entered into in
connection herewith, or on the authority or ability of the Company to perform
its obligations in all material respects under the Transaction Documents

 

i)             Consents. Except for the filing of Form D with the Securities and
Exchange Commission and such filings as are required to be made under applicable
state securities laws, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental or any regulatory agency, self-regulatory organization or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents, in each case, in accordance
with the terms hereof or thereof. The Company is unaware of any facts or
circumstances relating to the Company which might prevent the Company from
obtaining or effecting any of the foregoing.

 

j)             Placement Agent Fees. No brokerage or finder’s fee or commission
are or will be payable to any Person with respect to the transactions
contemplated by this Agreement based upon arrangements made by the Company or
any of its affiliates. The Company agrees that it shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for Persons engaged by the Lender or any of its
affiliates) relating to or arising out of the transactions contemplated hereby.
The Company shall pay, and hold the Lender harmless against, any liability, loss
or expense (including, without limitation, reasonable attorney’s fees and
out-of-pocket expenses) arising in connection with any claim for any such fees
or commissions.

 

6

 

 

k)            Litigation. Except as disclosed in the Commission Documents, there
is no action, suit, written notice of violation, or written notice of any
proceeding pending or, to the knowledge of the Company, threatened against or
affecting the Common Stock or the Compan or any of its executive officers,
directors or properties before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), self regulatory authority or Trading Market (collectively, an
“Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Amended Note or
(ii) would, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect. Except as known by the Lender,
to the Company’s knowledge, neither the Company nor any director or executive
officer thereof (in his/her capacity as such), is or, within the last five
years, has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. To the knowledge of the Company, there has not been, and there
is not pending or threatened in writing, any investigation by the United States
Securities and Exchange Commission (the “Commission” or “SEC”) involving the
Company or any current director or executive officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Securities Act. There is no action, suit, claim, investigation, arbitration,
alternate dispute resolution proceeding or other proceeding pending or, to the
knowledge of the Company, threatened in writing against or involving the Company
or any of its properties or assets, which individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect. There are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
arbitrator or governmental or regulatory body against the Company or any
executive officers or directors of the Company in their capacities as such,
which individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

l)            Commission Documents, Financial Statements. The Common Stock of
the Company is registered pursuant to Section 12(g) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission pursuant to the reporting requirements of the Exchange
Act, except such that, individually or in the aggregate, the noncompliance
therewith would not have or reasonably be expect to have a Material Adverse
Effect. At the times of their respective filings, all of the aforementioned
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission (the “Commission Documents”) complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the Commission Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission. Such financial statements have been prepared in
accordance with generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
year-end adjustments or may be condensed or summary statements), and fairly
present in all material respects the financial position of the Company and its
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).

 

7

 

 

m)          Absence of Certain Changes or Developments. Except as contemplated
herein and in the Transaction Documents, since September 30, 2013:

 

(1)         there has been no Material Adverse Effect, and no event or
circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, which, under the
Exchange Act, Securities Act, or rules or regulations of any Trading Market,
required or requires public disclosure or announcement by the Company, but which
has not been so publicly announced or disclosed;

 

(2)         the Company has not:

 

(a)          issued any stock, bonds or other corporate securities or any right,
options or warrants with respect thereto, except pursuant to the exercise or
conversion of securities outstanding as of such date;

 

(b)          discharged or satisfied any Lien or encumbrance in excess of
$100,000 or paid any obligation or liability (absolute or contingent) in excess
of $100,000, other than current liabilities paid in the ordinary course of
business and payments of principal;

 

(c)          declared or made any payment or distribution of cash or other
property to stockholders with respect to its stock, or purchased or redeemed, or
made any agreements so to purchase or redeem, any shares of its capital stock,
in each case in excess of $50,000 individually or $100,000 in the aggregate;

 

(d)          sold, assigned or transferred any other tangible assets, or
canceled any debts or claims, in each case in excess of $100,000, except in the
ordinary course of business;

 

(e)          sold, assigned or transferred any patent rights, trademarks, trade
names, copyrights, trade secrets or other intangible assets or intellectual
property rights in excess of $100,000, or disclosed any proprietary confidential
information to any person except to customers in the ordinary course of
business;

 

8

 

 

(f)          suffered any material losses or waived any rights of material
value, whether or not in the ordinary course of business, or suffered the loss
of any material amount of prospective business;

 

(g)          made any changes in employee compensation except in the ordinary
course of business and consistent with past practices;

 

(h)          except for capital expenditures or commitments of up to $1,000,000
in the aggregate that are solely used for the interconnect site deployment, made
capital expenditures or commitments therefor that aggregate in excess of
$100,000;

 

(i)           entered into any material transaction outside the ordinary course
of business;

 

(j)           made charitable contributions or pledges in excess of $10,000;

 

(k)          suffered any material damage, destruction or casualty loss, whether
or not covered by insurance;

 

(l)           experienced any material problems with labor or management in
connection with the terms and conditions of their employment;

 

(m)         altered its method of accounting, except to the extent required by
GAAP;

 

(n)          issued any equity securities to any officer, director or affiliate
(as such term is defined in Rule 144 of the Securities Act), except pursuant to
existing Company stock, option, equity incentive or similar incentive plans; or

 

(o)          entered into an agreement, written or otherwise, to take any of the
foregoing actions.

 

n)            Solvency. The Company has not taken, nor does it have any
intention to take, any steps to seek protection pursuant to any bankruptcy or
similar law. The Company does not have any actual knowledge nor has it received
any written notice that its creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact that, as of the date hereof,
would reasonably lead a creditor to do so.

 

o)            Off-Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off-balance sheet entity that is required to be disclosed by the Company
in its Exchange Act filings and is not so disclosed or that if made or not made
would be reasonably likely to have a Material Adverse Effect.

 

9

 

 

p)            Foreign Corrupt Practices.    Neither the Company nor any of its
directors, officers, agents, employees or other Persons acting on its behalf
has, in the course of their respective actions for or on behalf of the Company
or any of its subsidiaries (a) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity, (b) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds,
(c) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended or (d) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 

q)            Transactions With Affiliates.    Except as disclosed in the
Commission Documents, none of the officers, directors or employees of the
Company is presently a party to any transaction with the Company (other than for
ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any such officer, director, or employee has a
substantial interest or is an officer, director, trustee or partner.

 

r)             Insurance.    Except as disclosed in the Commission Documents,
the Company is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as management of the Company
believes to be prudent and customary in the businesses in which the Company is
engaged. The Company has not been refused any insurance coverage sought or
applied for and has no reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

s)            Employee Relations.   The Company is not a party to any collective
bargaining agreement or employs any member of a union. No Executive Officer of
the Company (as defined in Rule 501(f) of the Securities Act) has notified the
Company that such officer intends to leave the Company or otherwise terminate
such officer’s employment with the Company. No Executive Officer of the Company,
to the knowledge of the Company, is, or is now, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant, and, to the actual knowledge of the
Company, the continued employment of each such executive officer does not
subject the Company to any liability with respect to any of the foregoing
matters. The Company is in compliance with all federal, state, local and foreign
laws and regulations respecting employment and employment practices, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

10

 

 

t)            Title.    Except as set forth in the Commission Documents, the
Company has good and marketable title to all personal property owned by them
which is material to their respective business, in each case free and clear of
all Liens. Any real property and facilities held under lease by the Company are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company.

 

u)            Intellectual Property Rights.   The Company owns or possesses the
rights to use all patents, trademarks, domain names (whether or not registered)
and any patentable improvements or copyrightable derivative works thereof,
websites and intellectual property rights relating thereto, service marks, trade
names, copyrights, licenses and authorizations which are necessary for the
conduct of its business as now conducted (collectively, the “Intellectual
Property Rights”) without any conflict with the rights of others, except any
failures as, individually or in the aggregate, are not reasonably likely to have
a Material Adverse Effect. Except as disclosed in the Commission Documents, the
Company has not received a written notice that the Intellectual Property Rights
used by the Company violates or infringes upon the rights of any Person. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights. The Company has taken reasonable measures to
protect the value of the Intellectual Property Rights.

 

v)            Environmental Laws.   The Company (a) is in compliance with any
and all Environmental Laws (as hereinafter defined), (b) has received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (c) is in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (a), (b) and (c), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

11

 

 

w)            Tax Matters. The Company (a) has made or filed all federal and
state income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (b) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (c) has set aside on its books reasonably
adequate provision for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply, except where such
failure would not have a Material Adverse Effect. There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

x)            Inventory. All inventory of the Company consists of a quality and
quantity usable and salable in the ordinary course of business, except for
obsolete items and items of below-standard quality, all of which have been or
will be written off or written down to net realizable value on the audited
balance sheet of the Company as of September 30, 2013. The quantities of each
type of inventory (whether raw materials, work-in-process, or finished goods)
are not excessive, but are reasonable and warranted in the present circumstances
of the Company.

 

y)            No Disagreements with Accountants. There are no disagreements of
any kind presently existing, or reasonably anticipated by the Company to arise,
between the Company and the accountants formerly or presently employed by the
Company.

 

z)            Ranking of Amended Note. Other than debt secured by real estate,
no security issued by the Company is senior to the Amended Note in right of
payment, whether with respect of payment of redemptions, interest, damages or
upon liquidation or dissolution or otherwise.

 

aa)          OFAC. Neither the issuance of the Amended Note to the Lender, nor
the use of the respective proceeds thereof by the Company, shall cause the
Company to violate the U.S. Bank Secrecy Act, as amended, and any applicable
regulations thereunder or any of the sanctions programs administered by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) of the
United States Department of Treasury, any regulations promulgated thereunder by
OFAC or under any affiliated or successor governmental or quasi-governmental
office, bureau or agency and any enabling legislation or executive order
relating thereto. Without limiting the foregoing, the Lender (i) is not a person
whose property or interests in property are blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 200l Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) does not engage
in any dealings or transactions prohibited by Section 2 of such executive order,
or is otherwise associated with any such person in any manner violative of
Section 2, or (iii) is not a person on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other OFAC regulation or executive order.

 

bb)         Disclosure. All disclosure provided to the Purchaser regarding the
Company, its business and the transactions contemplated hereby, furnished by or
on behalf of the Company are true and correct and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading; provided however, the Company makes no
representation as to studies and reports prepared by third parties not engaged
by the Company and included in the materials delivered to Lender

 

12

 

 

6.          Mutual Release.

 

(a)          Release of Lender. As a material part of the consideration for
Lender entering into this Agreement, the Company hereby releases and forever
discharges Lender and Lender’s predecessors, successors, assigns, and investment
advisor, and their respective officers, managers, directors, shareholders,
employees, agents, attorneys, representatives, parent corporations,
subsidiaries, and affiliates (hereinafter all of the above collectively referred
to as “Lender Group”) jointly and severally from any and all claims,
counterclaims, demands, damages, debts, agreements, covenants, suits, contracts,
obligations, liabilities, accounts, offsets, rights, actions, and causes of
action of any nature whatsoever, including, without limitation, all claims,
demands, and causes of action for contribution and indemnity, whether arising at
law or in equity, whether presently possessed or possessed in the future,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether presently accrued or to accrue hereafter, whether absolute
or contingent, foreseen or unforeseen, and whether or not heretofore asserted,
which the Company may have or claim to have against any of Lender Group.

 

(b)          Release of the Company. As a material part of the consideration for
the Company entering into this Agreement, except for (i) obligations arising
under the Transaction Documents (including the Amended Note), or (ii)
obligations arising from Lender’s right to seek indemnification or contribution
from the Company, Lender hereby releases and forever discharges the Company and
the Company’s predecessors, successors, assigns, officers, managers, directors,
shareholders, employees, agents, attorneys, representatives, parent
corporations, subsidiaries, and affiliates (hereinafter all of the above
collectively referred to as “Company Group”) jointly and severally from any and
all claims, counterclaims, demands, damages, debts, agreements, covenants,
suits, contracts, obligations, liabilities, accounts, offsets, rights, actions,
and causes of action of any nature whatsoever, including, without limitation,
all claims, demands, and causes of action for contribution and indemnity,
whether arising at law or in equity, whether presently possessed or possessed in
the future, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether presently accrued or to accrue hereafter,
whether absolute or contingent, foreseen or unforeseen, and whether or not
heretofore asserted, which Lender may have or claim to have against any of the
Company Group.

 

13

 

 

7.          Indemnification

 

a)           Indemnification by the Company. The Company agrees to defend,
indemnify and hold harmless the Lender and shall reimburse the Lender for, from
and against each claim, loss, liability, cost and expense (including without
limitation, interest, penalties, costs of preparation and investigation, and the
actual fees, disbursements and expenses of attorneys, accountants and other
professional advisors) (collectively, “Losses”) directly or indirectly relating
to, resulting from or arising out of (a) any untrue representation,
misrepresentation, breach of warranty or non-fulfillment of any covenant,
agreement or other obligation by or of the Company contained in any Transaction
Document or in any certificate, document, or instrument delivered by the Company
to the Lender; or (b) any action instituted against the Lender or its
affiliates, by any debtholder or stockholder of the Company who is not an
affiliate of the Lender, with respect to any of the transactions contemplated by
the Transaction Documents (unless such action is based upon a breach of the
Lender’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings the Lender may have with any such
holder or any violations by the Lender of state or federal securities laws or
any conduct by theLender which constitutes fraud, gross negligence, willful
misconduct or malfeasance).

 

b)           Procedure.

 

(1)         The indemnified party shall promptly notify the indemnifying party
of any claim, demand, action or proceeding for which indemnification will be
sought under this Agreement; provided, that the failure of any party entitled to
indemnification hereunder to give notice as provided herein shall not relieve
the indemnifying party of its obligations under this Section 7 except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice.

 

(2)         In case any such action, proceeding or claim is brought against an
indemnified party in respect of which indemnification is sought hereunder, the
indemnifying party shall be entitled to participate in and, unless in the
reasonable, good-faith judgment of the indemnified party a conflict of interest
between it and the indemnifying party exists with respect to such action,
proceeding or claim (in which case the indemnifying party shall be responsible
for the reasonable fees and expenses of one separate counsel for the indemnified
party), to assume the defense thereof with counsel reasonably satisfactory to
the indemnified party. If the indemnifying party elects to defend any such
action or claim, then the indemnified party shall be entitled to participate in
such defense (but not control) with counsel of its choice at its sole cost and
expense (except that the indemnifying party shall remain responsible for the
reasonable fees and expenses of one separate counsel for the indemnified party
in the event in the reasonable, good-faith judgment of the indemnified party a
conflict of interest between it and the indemnifying party exists).

 

14

 

 

(3)         In the event that the indemnifying party advises an indemnified
party that it will contest such a claim for indemnification hereunder, or fails,
within thirty (30) days of receipt of any indemnification notice to notify, in
writing, such person of its election to defend, settle or compromise, at its
sole cost and expense, any action, proceeding or claim (or discontinues its
defense at any time after it commences such defense), then the indemnified party
may, at its option, defend, settle or otherwise compromise or pay such action or
claim. In any event, unless and until the indemnifying party elects in writing
to assume and does so assume the defense of any such claim, proceeding or
action, the indemnified party’s costs and expenses arising out of the defense,
settlement or compromise of any such action, claim or proceeding shall be Losses
subject to indemnification hereunder.

 

(4)         The parties shall cooperate fully with each other in connection with
any negotiation or defense of any such action or claim and shall furnish to the
other party all information reasonably available to such party which relates to
such action or claim. Each party shall keep the other party fully apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto.

 

(5)         Notwithstanding anything in this Section 7 to the contrary, the
indemnifying party shall not, without the indemnified party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the indemnified party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the indemnified party of a release from all
liability in respect of such claim. The indemnification obligations to defend
the indemnified party required by this Section 7 shall be made by periodic
payments of the amount thereof during the course of investigation or defense, as
and when the Loss is incurred, so long as the indemnified party shall refund
such moneys if it is ultimately determined by a court of competent jurisdiction
that such party was not entitled to indemnification. The indemnity agreements
contained herein shall be in addition to (i) any cause of action or similar
rights of the indemnified party against the indemnifying party or others, and
(ii) any liabilities the indemnifying party may be subject to pursuant to the
law.

 

c)            Reimbursement. If any Lender becomes involved in any capacity in
any proceeding by or against any Person who is a debtholder or stockholder of
the Company (except as a result of sales, pledges, margin sales and similar
transactions by such Lender to or with any other holder), solely as a result of
such Lender's acquisition of the Amended Note from the Company under this
Agreement, the Company will reimburse such Lender for its reasonable legal and
other expenses (including the cost of any investigation preparation and travel
in connection therewith) incurred in connection therewith, as such expenses are
incurred. The reimbursement obligations of the Company under this paragraph
shall be in addition to any liability which the Company may otherwise have,
shall extend upon the same terms and conditions to any affiliates of the Lender
who are actually named in such action, proceeding or investigation, and
partners, directors, agents, employees and controlling persons (if any), as the
case may be, of the Lenders and any such affiliate, and shall be binding upon
and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Lender and any such affiliate and any such
Person. The Company also agrees that neither the Lender nor any such affiliates,
partners, directors, agents, employees or controlling persons shall have any
liability to the Company or any Person asserting claims on behalf of or in right
of the Company solely as a result of acquiring the Amended Note under this
Agreement.

 

15

 

 

8.          Miscellaneous

 

a)            Notices. All notices or other communications required or permitted
to be given pursuant to this Agreement shall be in writing and shall be made by:
(i) certified mail, return receipt requested; (ii) Federal Express, Express
Mail, or similar overnight delivery or courier service; or (iii) delivery (in
person or by facsimile, E-Mail or similar telecommunication transmission) to the
party to whom it is to be given, to the address appearing in the opening
paragraph of this Agreement or to such other address as any party hereto may
have designated by written notice forwarded to the other party in accordance
with the provisions of this paragraph. Any notice or other communication given
by certified mail shall be deemed given at the time of certification thereof,
except for a notice changing a party’s address which shall be deemed given at
the time of receipt thereof. Any notice given by other means permitted by this
paragraph shall be deemed given at the time of receipt thereof.

 

b)            Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

 

c)            Headings. Article and section headings in this Agreement are
included herein for purposes of convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

 

d)            Expenses. The Company shall bear its own expenses and legal fees
incurred on its behalf with respect to the negotiation, execution and
consummation of the transactions contemplated by this Agreement and shall pay
all documentary stamp or similar taxes imposed by any authority upon the
transactions contemplated by this Agreement or any Transaction Document. The
Company shall reimburse Lender for any reasonable costs and attorneys’ fees
incurred by the Lender in connection with the enforcement or preservation of any
rights or remedies under this Agreement, the Amended Note and the other
Transaction Documents and in connection with any amendment, waiver, “workout” or
restructuring to any of the foregoing. In the event of a lawsuit or arbitration
proceeding, the prevailing party is entitled to recover costs and reasonable
attorneys’ fees incurred in connection with the lawsuit or arbitration
proceeding, as determined by the court or arbitrator. In the event that any case
is commenced by or against the Company under the Bankruptcy Code (Title 11,
United States Code) or any similar or successor statute, the Lender is entitled
to recover costs and reasonable attorneys’ fees incurred by the Lender related
to the preservation, protection or enforcement of any rights of the Lender in
such a case.

 

16

 

 

e)            Binding Effect. The obligations of the Company and the Lender set
forth herein shall be binding upon the successors and assigns of each such
party, whether or not such successors or assigns are permitted by the terms
hereof.

 

f)             Amendments. This Agreement may not be modified or amended in any
manner except in writing executed by the Company and the Lender.

 

g)            Consent to Jurisdiction. Each of the Company and the Lender (i)
hereby irrevocably submits to the exclusive jurisdiction of the United States
District Court sitting in the Southern District of New York and the courts of
the State of New York located in New York County for the purposes of any suit,
action or proceeding arising out of or relating to this Agreement and (ii)
hereby waives, and agrees not to assert in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the suit, action or proceeding is improper. Each of the Company and
the Lender consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing in this
paragraph shall affect or limit any right to serve process in any other manner
permitted by law. Each of the Company and Lender hereby agree that the
prevailing party in any suit, action or proceeding arising out of or relating to
this Agreement shall be entitled to reimbursement for reasonable legal fees from
the non-prevailing party.

 

h)            Parties in Interest. This Agreement shall be binding upon, inure
to the benefit of and be enforceable by the Company, the Lender and their
respective successors and permitted assigns.

 

i)             Counterparts. This Agreement may be executed in as many
counterparts as necessary or convenient, and by the different parties on
separate counterparts each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
agreement. In the event that any signature is delivered by facsimile or
electronic (in “.pdf” format) transmission, such signature shall create a valid
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile or
electronic signature were the original thereof.

 

j)             Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any holder of the Amended Note upon any breach or
default of the Company under this Agreement shall impair any such right, power
or remedy of such holder nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence, therein, or of or in any similar breach
or default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any holder of any breach or default under this
Agreement, or any waiver on the part of any holder of any provisions or
conditions of this Agreement must be, made in writing and shall be effective
only to the extent specifically set forth in such writing. All remedies, either
under this Agreement or by law or otherwise afforded to any holder, shall be
cumulative and not alternative.

 

17

 

 

k)            Severability. The invalidity of any provision or portion of a
provision of this Agreement shall not affect the validity of any other provision
of this Agreement or the remaining portion of the applicable provision. It is
the desire and intent of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular provision of this Agreement shall be adjudicated
to be invalid or unenforceable, such provision shall be deemed amended to delete
therefrom the portion thus adjudicated to be invalid or unenforceable, such
deletion to apply only with respect to the operation of such provision in the
particular jurisdiction in which such adjudication is made.

 

l)             Entire Agreement. This Agreement, the Transaction Documents and
the other documents delivered pursuant hereto and simultaneously herewith
constitute the full and entire understanding and agreement between the parties
with regard to the subject matter hereof and thereof.

 

m)           Survival. Except as specifically provided herein, the
representations, warranties, covenants and agreements made herein shall survive
the Effective Date.

 

[Remainder of page left intentionally blank]

 

18

 

 

The parties hereto have caused this Agreement to be duly executed and delivered
as of the day and year first above written.

 

LENDER:   COMPANY:       VICIS CAPITAL MASTER FUND   NET TALK.COM, INC.      
By: Vicis Capital, LLC, its investment advisor                 By: /s/Keith W.
Hughes   By: /s/Anastasios Kyriakides Name: KEITH W. HUGHES   Name: ANASTASIOS
KYRIAKIDES Title: CFO, Vicis Capital, LLC   Title: PRESIDENT & CEO

 

19

 

 

EXHIBIT A

to the

REDEMPTION AND DEBT RESTRUCTURING AGREEMENT

 

Existing Debentures

 

June 2011 Debentures

 

Debenture No.  Date  Amount   Interest Rate               11-01-A  June 30,
2011  $5,266,130.00    12.00% 11-02-A  August 11, 2011  $2,000,000.00    12.00%
                  TOTAL:  $7,266,130.00      

 

September 2011 Debentures

 

Debenture No.  Date  Amount   Interest Rate               11-01-A  September 30,
2011  $3,500,000.00    10.00% 12-01-A  March 29, 2012  $500,000.00    10.00%
12-02-A  April 23, 2012  $500,000.00    10.00% 12-03  May 15, 2012  $50,000.00  
 10.00% 12-04  May 30, 2012  $100,000.00    10.00% 12-05  June 7, 2012 
$200,000.00    10.00% 12-06  June 20, 2012  $100,000.00    10.00% 12-07  July 7,
2012  $200,000.00    10.00% 12-08  July 12, 2012  $100,000.00    10.00% 12-09 
July 17, 2012  $100,000.00    10.00% 12-10  July 24, 2012  $100,000.00    10.00%
12-11  July 31, 2012  $100,000.00    10.00% 12-12  September 11, 2012 
$100,000.00    10.00% 12-13  September 17, 2012  $100,000.00    10.00% 12-14 
September 21, 2012  $50,000.00    10.00% 12-15  September 27, 2012 
$100,000.00    10.00% 12-16  October 8, 2012  $100,000.00    10.00% 12-17 
October 16, 2012  $100,000.00    10.00%                   TOTAL: 
$6,100,000.00                      NET TALK.COM Demand Note     $200,000.00  
 12.00%

 

During the year ended December 31, 2012, we received additional advances in the
total amount of $75,000.

 

20

 

 

On April 22, 2013 and May 3, 2013 we received advances from Vicis in the amount
of $50,000 and $25,000, respectively, both due on demand. These advances are not
evidenced by a formal promissory note.

 

21

 

 

EXHIBIT B

 

to the

 

REDEMPTION AND DEBT RESTRUCTURING AGREEMENT

 

Existing Warrants

 

Title  Warrant No.  Transaction Date  Amount of
Common Stock              Series D Warrant to purchase Common Stock  D-1, D-2, &
D-3  February 24, 2010   28,800,000  Series D Warrant to purchase Common Stock 
D-4  October 26, 2010   8,000,000  Series E Warrant to purchase Common Stock 
E-1 & E-2  June 30, 2011   22,064,250  Series E Warrant to purchase Common
Stock  E-3  August 8, 2011   8,000,000  Series E Warrant to purchase Common
Stock  E-4  September 30, 2011   10,000,000                     TOTAL 
 76,864,250 

 

22

 

 

EXHIBIT C

 

to the

 

REDEMPTION AND DEBT RESTRUCTURING AGREEMENT

 

See attached Amended Note.

 

23

 

 

EXHIBIT D

 

to the

 

REDEMPTION AND DEBT RESTRUCTURING AGREEMENT

 

See attached Security Agreement.

 

24

 

